Per Curiam.
The plaintiff brought the present suit to recover compensation for personal injuries received by her while a passenger-in one of the buses of the Public Service Transportation Company, resulting from a collision between the bus in which she-was riding and a truck belonging to the Keystone Dairy Company. The suit was instituted against the respective owners of the two vehicles, and at the conclusion of the trial the jury returned a verdict of no cause of action as to the Public Service Transportation Company, and awarded the plaintiff $3,000 as-against the Keystone Dairy Company. The latter then applied for and obtained the present rule, and the only ground upon which we are asked to make the rule absolute is that the-verdict is excessive.
Our examination of the testimony sent up with the rule-leads us to the conclusion ’that, if the jury accepted as true-the testimony of the plaintiff and of her attending physician as to the character of the injuries which she received and their effect upon her physical condition, the amount awarded to the-plaintiff cannot be clearly excessive. The jury was .justified in accepting this testimony as accurately showing the character and extent of the injuries received by the plaintiff, and we conclude therefore, that the rule to show cause should be discharged.